RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit Rule 206
                                        File Name: 05a0079p.06

                      UNITED STATES COURTS OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                       _________________


                                                            X
                                                             -
            Nos. 03-3465/3466
                                                             -
                                                             -
 KELLY DILLERY,
                     Plaintiff-Appellee/Cross-Appellant, -
                                                                 Nos. 03-3465/3466; 04-3314

                                                             ,
                                                              >
           v.                                                -
                                                             -
                                                             -
                Defendants-Appellants/Cross-Appellees. -
 CITY OF SANDUSKY, et al.,

                                                             -
                                                             -
                                                             -
           No. 04-3314
                                                             -
                                                             -
                                     Plaintiff-Appellant, -
 KELLY DILLERY,

                                                             -
                                                             -
                                                             -
           v.
                                                             -
                                                             -
                                   Defendants-Appellees. -
 CITY OF SANDUSKY, et al.,

                                                             -
                                                           N
                            Appeal from the United States District Court
                           for the Northern District of Ohio at Cleveland.
                           No. 99-07353—David A. Katz, District Judge.
                                     Argued: December 9, 2004
                                Decided and Filed: February 18, 2005
                    Before: MERRITT, GIBBONS, and ROGERS, Circuit Judges.
                                        _________________
                                             COUNSEL
ARGUED: William P. Lang, Avon Lake, Ohio, for Defendants. K. Ronald Bailey, K. RONALD BAILEY
& ASSOCIATES, Sandusky, Ohio, for Plaintiff. ON BRIEF: William P. Lang, Avon Lake, Ohio, for
Defendants. K. Ronald Bailey, K. RONALD BAILEY & ASSOCIATES, Sandusky, Ohio, Linda R. Van
Tine, Sandusky, Ohio, for Plaintiff.
        GIBBONS, J., delivered the opinion of the court, in which ROGERS, J., joined. MERRITT, J. (pp.
7-8), delivered a separate opinion concurring in part and dissenting in part.



                                                  1
Nos. 03-3465/3466; 04-3314          Dillery v. City of Sandusky, et al.                                 Page 2


                                            _________________
                                                OPINION
                                            _________________
        JULIA SMITH GIBBONS, Circuit Judge. Kelly Dillery is a disabled woman who uses a wheelchair
or motorized scooter to move. Dillery sued the City of Sandusky, city commissioners, and several city
employees, under the Americans with Disabilities Act (“ADA”), the Rehabilitation Act, 42 U.S.C. § 1983,
and various Ohio state law provisions. She alleged that Sandusky violated the ADA by failing to install
proper curb cuts, such that Dillery was forced to ride her wheelchair in the street instead of on the sidewalk.
Further, Dillery alleged that Sandusky police officers violated her rights by stopping her and, on several
occasions, arresting her for riding her wheelchair in the street. The district court granted summary judgment
to the defendants on all counts. Dillery filed a motion for reconsideration, based in part on United States
District Judge James G. Carr’s ruling in a separate case against Sandusky, Ability Center of Greater Toledo
v. City of Sandusky. The district court, based on Judge Carr’s ruling, granted Dillery’s motion in part, but
found that her claims for injunctive relief had been essentially mooted. The defendants filed a notice of
appeal, and Dillery filed a notice of cross-appeal.
        Dillery subsequently moved for attorneys’ fees and costs. The district court denied Dillery’s motion,
finding that even if she was a prevailing party, she was not entitled to any fees. Dillery filed a timely notice
of appeal.
       For the following reasons, we affirm the decisions of the district court.
                                                       I.
       Dillery is a 35-year-old woman who suffers from Fredericks Ataxia, a progressive neurological
disorder. The disease is characterized by speech impairment, peculiar swaying, and irregular movements,
and she must use a motorized wheelchair to move. Neither party disputes that she is disabled within the
meaning of the ADA.
        Dillery lives in Sandusky, Ohio. In 1975, Sandusky promulgated a policy to install curb ramps at
intersections where work was being done in order to make the sidewalks handicapped accessible. Around
this time, Sandusky also began a program to replace sidewalks, curbs, and gutters throughout the city. It
is undisputed that Sandusky, despite undertaking this program, does not have a formal transition plan in
place, as required by the ADA.
        Dillery often traveled in her wheelchair on the Sandusky streets, rather than on the sidewalk, because
the sidewalk curbs, the unevenness of the sidewalk, and the slope of the sidewalk could overturn her
wheelchair or cause her difficulty in maneuvering. On numerous occasions, police officers stopped Dillery
for traveling in the streets and directed her to move to the sidewalk. Dillery continued to use the streets,
however, because she believed that they provided a more level surface for her wheelchair than many of the
city sidewalks.
         On June 1, 1998, Dillery was riding in her wheelchair to her bank. In order to reach her bank,
Dillery crossed from the north side of Perkins Avenue to the south side and then traveled along the south
side of this street, where there were no sidewalks. According to a police report, she was observed traveling
in the eastbound lane of Perkins Avenue and “[n]umerous vehicles had to stop or swerve to miss striking”
her. The person reporting the incident also observed that another person was sitting in Dillery’s lap as she
traveled this route.
Nos. 03-3465/3466; 04-3314                Dillery v. City of Sandusky, et al.                                          Page 3


        Officer Tracy Brewer issued a citation to Dillery for being a pedestrian in the roadway.1 A judge
found Dillery guilty of this offense and fined her $50 when she admitted in court that she was using the
street.
        After this incident, Dillery continued to use her wheelchair in the street. On July 30, 1998, Dillery
and her daughter went to buy school clothes at a store on Perkins Avenue. A motorist stopped at an
intersection observed Dillery approach his vehicle on the passenger’s side of the car. Her daughter was in
her lap. As Dillery passed the car, the motorist thought he saw Dillery’s daughter hit her head and arm on
his car’s mirror. He reported the incident to the police, who subsequently called protective services.
Protective services came to Dillery’s home the following day and checked her daughter, who displayed no
signs of injury. However, the police still charged Dillery with child endangerment. Dillery was acquitted
of this charge after a jury trial.
        On several other occasions, citizens complained to police officers about Dillery’s riding her
wheelchair in the street and the fact that cars were swerving to avoid her or nearly hitting her. Police
officers investigated these complaints and cited Dillery for being a pedestrian in the roadway.
        Dillery subsequently filed suit against the City of Sandusky, members of its City Commission in
their official capacities, the City Engineer, Chief of Police, and Acting Police Chief in their official
capacities, and Officer Tracy Brewer, individually and in her capacity as a police officer, in the Northern
District of Ohio. She sought a preliminary injunction against the defendants to prevent them from “arresting
or otherwise harassing her” in the City of Sandusky and also to prohibit them from installing or changing
any buildings, streets, or walkways, unless the changes comported with the requirements of the ADA. She
also alleged violations of the Rehabilitation Act, the ADA, and various state and federal provisions. She
sought injunctive and declaratory relief, compensatory damages, and attorneys’ fees and costs.
        The defendants moved for summary judgment. The district court granted this motion in its entirety.
Dillery filed a motion for reconsideration or to alter or amend the judgment. The court granted the motion
in part as follows: (1) it vacated the portion of the opinion granting summary judgment to the city “on the
matter of Defendant’s compliance with the Americans With Disabilities Act sidewalk accessibility
regulations;” and (2) it adopted portions of Judge Carr’s final order in Ability Center of Greater Toledo v.
City of Sandusky, an opinion that held that Sandusky violated the ADA by failing to install proper curb cuts
and ramps at numerous intersections. The remainder of the motion was denied.
       The defendants filed a timely notice of appeal from this judgment. Dillery filed a timely notice of
cross-appeal.
        In March 2003, Dillery filed a motion for attorneys’ fees and costs pursuant to the ADA. The
defendants opposed the motion, arguing that Dillery was not a prevailing party and thus was not entitled to
fees and costs. The district court denied Dillery’s motion, concluding that “Plaintiff’s success and its impact
on Defendants, if any, [was] so limited as to represent a mere moral or pyrrhic victory.” Dillery filed a
timely notice of appeal of this decision.
                                                              II.
        The defendants challenge the district court’s decision, on plaintiff’s motion for reconsideration, to
adopt portions of Judge Carr’s decision in Ability Center of Greater Toledo v. City of Sandusky. Based on
Ability Center, the district court found that Alexander v. Sandoval, 532 U.S. 275 (2001), did not bar
Dillery’s claims. The district court also adopted certain paragraphs from Judge Carr’s order in Ability

    1
     Officer Brewer planned to cite Dillery for child endangerment, believing that Dillery’s child was the person sitting in her
lap. However, Officer Brewer served only the citation for being a pedestrian in the roadway upon learning that Dillery was
accompanied by an adult friend on this trip and not her daughter.
Nos. 03-3465/3466; 04-3314           Dillery v. City of Sandusky, et al.                                 Page 4


Center. In adopting these paragraphs, the district court determined that Sandusky violated the ADA when
it “illegally failed to properly install or maintain curb cuts and ramps when resurfacing streets and altering
or installing city sidewalks.” On appeal, the defendants argue that Dillery does not have a private right of
action to pursue her claims based on the failure of Sandusky to comply with regulations concerning the
accessibility of facilities.
        Defendants’ argument was previously raised and rejected by this court in Ability Center of Greater
Toledo v. City of Sandusky, 385 F.3d 901 (6th Cir. 2004), the appeal from Judge Carr’s decision that was
adopted in part by the district court in this case. Ability Center establishes that plaintiffs do have a private
cause of action to pursue claims challenging public entities’ failure to comply with regulations that create
certain accessibility standards. In that case, we concluded that “if the regulation simply effectuates the
express mandates of the controlling statute, then the regulation may be enforced via the private cause of
action available under that statute.” Id. at 906. The regulations at issue in Ability Center were designed to
implement section 202 of the ADA, which prohibits public entities from discriminating against those with
disabilities. See 42 U.S.C. § 12132. Because the accessibility regulations facilitate meaningful access to
these public entities, they “effectuate[ ] this aim” of section 202 and thus are “enforceable through Title II’s
private cause of action.” 385 F.3d at 913.
      Defendants’ argument that Dillery does not have a private cause of action to pursue relief based on
the ADA’s accessibility regulations fails based on Ability Center.
                                                      III.
        Dillery raises three issues on appeal with regard to the district court’s resolution of her lawsuit. She
contests the following: (1) the district court’s determination that defendants did not intentionally
discriminate against Dillery; (2) the district court’s grant of summary judgment to defendants on various
issues; and (3) the district court’s failure to grant injunctive relief to Dillery.
                                                        A.
        Title II of the ADA provides that “no qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the benefits of the services, programs, or activities
of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. To make out
a prima facie case under Title II of the ADA, a plaintiff must establish that “(1) she has a disability; (2) she
is otherwise qualified; and (3) she is being excluded from participation in, being denied the benefits of, or
being subjected to discrimination under the program solely because of her disability.” Jones v. City of
Monroe, 341 F.3d 474, 477 (6th Cir. 2003).
         Dillery argues that the defendants engaged in intentional discrimination in violation of Title II of
the ADA through three separate omissions or actions: (1) the City failed to install proper curb cuts and
sidewalks; (2) the City failed to listen to her complaints about the inaccessibility of the streets and curbs and
the City’s police officers stopped her because she rode her wheelchair in the street; and (3) the City failed
to train its officers about the ADA.
        The failure of Sandusky to install handicapped-accessible sidewalks and to train its employees about
the ADA affects all disabled persons, not just Dillery. Thus, Dillery cannot demonstrate that Sandusky
intentionally discriminated against her specifically by failing to undertake these actions. “[A]cts and
omissions which have a disparate impact on disabled persons in general [are] not specific acts of intentional
discrimination against [the plaintiff] in particular.” Tyler v. City of Manhattan, 118 F.3d 1400, 1403 (10th
Cir. 1997).
        Dillery also contends that the Sandusky police “stopped, charged and harassed Plaintiff because she
is disabled.” Further, she argues that they made no reasonable accommodation for her. However, the record
reflects that the police did not stop Dillery because of her disability, but rather stopped her in response to
Nos. 03-3465/3466; 04-3314           Dillery v. City of Sandusky, et al.                                  Page 5


citizen complaints about her being in the roadway. The four times that Dillery was charged with a violation
all resulted from citizen complaints in which others reported that: “vehicles had to stop or swerve” to miss
striking her, “a small child [was] laying across her lap” as she drove her wheelchair in the road, “they almost
hit a white female in a wheelchair,” and “numerous vehicles were swerving to keep from striking the subject
as she kept swerving into traffic.” The police were motivated by citizen complaints of potential violations
that were occurring and were not subjecting Dillery to discrimination “solely because of her disability.”
Jones, 341 F.3d at 477 (requiring actions to be taken solely because of a person’s disability in order to
establish a prima facie violation of Title II). Because the police were discharging their duties in
investigating citizen complaints and keeping the roadways safe for both Dillery and passing vehicles, their
actions do not constitute intentional discrimination.
        We agree with the district court that Dillery cannot sustain a claim for intentional discrimination.
                                                       B.
         Next, Dillery argues that the district court erred in granting summary judgment to the defendants on
various state and federal claims. The district court granted summary judgment for the defendants on
Dillery’s claims as follows: (1) the regulations requiring public entities to engage in a self-evaluation and
create a transition plan do not create a private right of action against Sandusky and Dillery was not subjected
to discrimination as a result of the failure to create such a transition plan; (2) Dillery did not demonstrate
intentional discrimination on the part of defendants and thus compensatory damages were not available to
her; (3) Dillery has no legally cognizable claims for malicious prosecution or false arrest; (4) Dillery
presented no evidence that her injury was a result of the inadequate training of Officer Brewer; (5) Sandusky
is not liable under 42 U.S.C. § 1983 for the actions taken by Officer Brewer; (6) Officer Brewer was entitled
to qualified immunity for her actions; and (7) the defendants are entitled to immunity under Ohio law. In
ruling on Dillery’s motion for reconsideration, the district court further clarified that Dillery failed to offer
evidence sufficient to withstand summary judgment on the issue of selective enforcement of criminal laws.
        Dillery does not specifically address each of these claims in her appeal; however, she does generally
assert that disputed issues of material fact exist, making summary judgment inappropriate. For the reasons
stated by the district court and because there are no genuine issues of material fact, the district court
properly granted summary judgment to the defendants with regard to each of these claims.
                                                       C.
        Dillery raises as an issue whether the trial court erred in failing to grant her an injunction prohibiting
the Sandusky police from stopping or charging her for not using city sidewalks. However, she devotes no
part of her brief to this argument. It is well-established that “issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed waived.” United States v. Layne,
192 F.3d 556, 566 (6th Cir. 1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)).
Because Dillery wholly fails to address this issue in her appellate brief, we conclude that she has waived
her right to appeal the district court’s denial of injunctive relief.
                                                       IV.
       Finally, Dillery appeals the district court’s denial of her request for attorneys’ fees. The ADA
provides that “[i]n any action . . . commenced pursuant to this chapter, the court or agency, in its discretion,
may allow the prevailing party . . . a reasonable attorney’s fee.” 42 U.S.C. § 12205. A district court’s
decision to grant or deny attorneys’ fees is reviewed for an abuse of discretion. Fogerty v. MGM Group
Holdings Corp., 379 F.3d 348, 357 (6th Cir. 2004).
        In order for a plaintiff to receive attorneys’ fees in a civil rights action, the plaintiff must be the
prevailing party. 42 U.S.C. § 12205. A plaintiff may be considered a prevailing party if the plaintiff
“succeed[s] on any significant issue in litigation which achieves some of the benefit the parties sought in
Nos. 03-3465/3466; 04-3314               Dillery v. City of Sandusky, et al.                                          Page 6


bringing the suit.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “The touchstone of the prevailing party
inquiry must be the material alteration of the legal relationship of the parties,” Tex. State Teachers Ass’n
v. Garland Indep. Sch. Dist., 489 U.S. 782, 792-93 (1989), such that “the defendant’s behavior [is modified]
in a way that directly benefits the plaintiff,” Farrar v. Hobby, 506 U.S. 103, 111-12 (1992). However, a
“technical victory may be so insignificant . . . as to be insufficient to support prevailing party status.” Tex.
State Teachers Ass’n, 489 U.S. at 792.
       The district court denied Dillery’s motion for attorneys’ fees. It declined to determine if Dillery was
the prevailing party, instead holding that even if she were the prevailing party, “the only reasonable
attorney’s fees are none at all.”
        The district court did not abuse its discretion in reaching this decision. Dillery only prevailed on
the issue of whether Sandusky violated the ADA with respect to the accessibility of its curbs.2 However,
Dillery obtained no relief from prevailing on this issue, because Judge Carr in Ability Center previously had
granted injunctive relief to class members. Her victory did not “materially alter[ ] the legal relationship
between the parties.” Farrar, 506 U.S. at 111.
        In her brief, Dillery contends that she did obtain relief, because “she did experience a cessation of
the harassment that she had previously been receiving” from the defendants. However, the district court
had no evidence before it that the alleged harassment had stopped, and the district court never granted
injunctive relief to Dillery on this issue. Thus, she did not obtain “actual relief on the merits of [her] claim”
as required to be a prevailing party. See id. As noted by the Farrar court, “no material alteration of the
legal relationship between the parties occurs until the plaintiff becomes entitled to enforce a judgment,
consent decree or settlement against the defendant.” Id. at 113. In this case, even if defendants did stop
“harassing” Dillery, it was not the result of a judgment, consent decree or settlement obtained through the
judicial process and therefore does not confer prevailing party status on Dillery.
         Finally, the district court did not abuse its discretion in concluding that, even if Dillery were a
prevailing party, “the only reasonable attorneys’ fees are none at all.” In reaching this conclusion, the
district court properly analyzed the plaintiff’s relief in the context of the relief already granted to the class
by Judge Carr.
        We conclude that the district court did not abuse its discretion in declining to award attorneys’ fees
to Dillery.
                                                              V.
       For the foregoing reasons, we affirm the district court’s partial grant of summary judgment to the
defendants, its partial grant of Dillery’s motion for reconsideration, and its denial of Dillery’s motion for
attorneys’ fees.




    2
     A plaintiff need not prevail on all claims asserted in the complaint to obtain attorneys’ fees. Berger v. City of Mayfield
Heights, 265 F.3d 399, 406 (6th Cir. 2001).
Nos. 03-3465/3466; 04-3314           Dillery v. City of Sandusky, et al.                                 Page 7


                        _______________________________________________
                         CONCURRING IN PART, DISSENTING IN PART
                        _______________________________________________
        MERRITT, Circuit Judge, concurring in part and dissenting in part. In this lawsuit, Kelly Dillery
essentially sought relief on two grounds: (1) the City of Sandusky’s failure to comply with the requirements
of the ADA and (2) the City of Sandusky’s treatment of her in response to her decision to ride her
wheelchair in the street. The district court ruled in Dillery’s favor on the first ground and against Dillery
on the second. In this case, we have affirmed both rulings. I write separately because I believe the district
court erred in refusing to award attorney’s fees based on Dillery’s successful suit for injunctive relief.
         As the majority writes, “the district court determined that Sandusky violated the ADA when it
‘illegally failed to properly install or maintain curb cuts and ramps when resurfacing streets and altering or
installing city sidewalks.’” The district court issued an injunction in this case that has the force of law
behind it. The City of Sandusky concedes that the court adopted portions of the Ability Center decision
“ordering [the city] to repair the ramps that were installed improperly.” Appellee’s Br. at 7. Yet the district
court found that the plaintiff who successfully sought this relief was entitled to no attorney’s fees at all. It
appears quite clear that Dillery is a prevailing plaintiff at least with regard to the suit for injunctive relief
for ADA non-compliance. By obtaining an enforceable judgment on the merits against the defendant,
Dillery qualifies as a prevailing party. See Farrar v. Hobby, 506 U.S. 103, 111 (1992): “If the plaintiff has
succeeded on ‘any significant issue in litigation which achieve[d] some of the benefit the parties sought in
bringing suit,’ the plaintiff has crossed the threshold to a fee award of some kind.”
        Under the ADA, a “prevailing plaintiff should ordinarily recover an attorney’s fee unless special
circumstances would render such an award unjust.” Roe v. Cheyenne Mountain Conference Resort, Inc.,
124 F.3d 1221, 1232 (10th Cir. 1997) (quoting Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)); accord
Vitale v. Georgia Gulf Corp., 82 Fed. Appx. 873, 876 (5th Cir. 2003); Barrios v. California Interscholastic
Federation, 277 F.3d 1128, 1134 (9th Cir. 2002); see also Sanglap v. LaSalle Bank, FSB, 345 F.3d 515, 520
(7th Cir. 2003) (“Fees should be awarded [under the ADA] to prevailing plaintiffs as a matter of course.”).
        The only reason that the district court and the majority give for rejecting attorney’s fees in this case
is that the injunction issued for plaintiff Dillery mirrored an injunction that was issued in a previous
decision. See Ability Center of Greater Toledo v. City of Sandusky, 133 F. Supp. 2d 589 (N.D. Ohio 2001),
aff’d 385 F.3d 901 (6th Cir. 2004). In Ability Center, a non-profit center and others successfully brought
a class action suit seeking an injunction ordering ADA compliant sidewalks in Sandusky. Thus, when the
injunction was issued in Dillery’s case, another injunction making the same demands was already in effect.
By the district court’s and the majority’s argument, the second injunction achieved by Dillery had no real
effect on the city’s behavior, but was merely redundant.
       While Dillery’s injunction was issued subsequent to the Ability Center decision, her complaint
against the city was filed first. Dillery brought suit challenging the non-compliance of Sandusky’s
sidewalks in June of 1999, almost three months prior to the class action plaintiffs. The subsequent class
action complaint makes nearly identical claims on nearly identical theories concerning Sandusky’s
sidewalks. At several points, the class action complaint points to the exact same intersections as Dillery’s
complaint. During the pendency of Dillery’s suit, the class action was resolved in the class’s favor. Thus,
when the court finally resolved Dillery’s suit, there was already an injunction in place. It seems bizarre that
the slower progress of a case through the judicial process should control the awarding of attorney’s fees.
        Moreover, as the majority acknowledges, “[t]he touchstone of the prevailing party inquiry must be
the material alteration of the legal relationship of the parties.” Texas State Teachers Assn. v. Garland
Independent School Dist., 489 U.S. 782, 792-93 (1989). The majority errs in suggesting that Dillery’s
victory did not materially alter the legal relationship between the parties. Of course it did. As the Supreme
Court has pointed out, a “material alteration of the legal relationship between the parties occurs [when] the
Nos. 03-3465/3466; 04-3314                Dillery v. City of Sandusky, et al.                                            Page 8


plaintiff becomes entitled to enforce a judgment, consent decree, or settlement against the defendant.”
Farrar, 506 U.S. at 113. When the district court issued its decision, Dillery, separate and apart from any
membership in the Ability Center class, was vested with the right to enforce the terms of the injunction
against the city. Cf. Barrios v. California Interscholastic Federation, 277 F.3d 1128, 1134 (9th Cir. 2002)
(determining that plaintiff who could enforce settlement agreement against defendants was a prevailing
party under the ADA).
         The district court’s ruling for Dillery is not diminished because it adopts the findings and reasoning
of another opinion. Had this Court vacated the Ability Center decision of the district court on procedural
grounds, the legal force of Dillery’s case would still oblige the city’s compliance with the ADA. Moreover,
if Dillery is harmed by Sandusky’s non-compliance with the injunction (for example, if the city should fail
to follow the injunctive order in the repair of streets near Dillery’s house), she can return to the court to
enforce her judgment even if the Ability Center plaintiffs1 are perfectly happy with the city’s response.
Dillery’s victory is neither merely technical nor de minimis. This judgment of a United States district court
imposes quite serious and quite costly obligations on Sandusky, which may partially explain why the city
appealed the district court’s decision.
        Permitting the district court to reject attorney’s fees on these grounds is a dangerous precedent for
fee-shifting provisions like that included in the ADA. Fee-shifting provisions are intended “to promote
vigorous enforcement” of laws by private plaintiffs regardless of their ability to pay for representation. See
Christianburg Garment Co. v. EEOC, 434 U.S. 412, 422 (1978). A rule that awards fees only to the first
lawyer to the finish line may actually operate as a disincentive for attorneys to take on cases for injunctive
relief. Alternatively, such a rule could promote slipshod and hurried representation when attorneys become
aware of similar pending cases. The fee-shifting provisions of the ADA are meant to generally reward the
plaintiff when courts vindicate their rights and award them relief unless such reward would result in
injustice. As Dillery is legally and equitably entitled to attorney’s fees, I respectfully dissent from Part IV
of the majority opinion.




    1
      The Supreme Court has indeed found that “[i]n some circumstances, even a plaintiff who formally “prevails” . . . should
receive no attorney’s fees at all.” Farrar, 506 U.S. at 115. In Farrar, a plaintiff who had sought $17 million in compensatory
damages from a range of defendants was awarded nominal damages of $1 from one defendant. Id. at 106-108. The court found
nominal damages in this quest for large compensatory damages to be a technical victory, but a practical defeat. Id. at 114-15.
See also Rhodes v. Stewart, 488 U.S. 1 (1988) (reversing attorney’s fees premised solely on a declaratory judgment); Booker v.
Waters, 1998 WL 252744, at *4 (6th Cir. 1998) (rejecting attorney’s fees where only success was court order directing TVA to
conduct a search to determine if at-home work might be available for a disabled plaintiff); Higgs v. Bland, 888 F.2d 443, 451 (6th
Cir. 1989) (rejecting award to plaintiffs whose suit resulted in a judicial opinion suggesting greater caution and procedural
safeguards for prison drug-testing where opinion denied actual injunctive relief) (“We, therefore, conclude that the points on
which plaintiffs prevailed, if any, were de minimis . . . .”). The present case, where the plaintiff was awarded injunctive relief
is quite different from these examples of technical or de minimis victories.